J-A08018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FLECIA HARVEY                              :
                                               :
                       Appellant               :   No. 845 WDA 2021

          Appeal from the Judgment of Sentence Entered July 14, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-SA-0000114-2021


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                               FILED: May 6, 2022

        Flecia Harvey appeals, pro se, from the judgment of sentence, entered

in the Court of Common Pleas of Allegheny County, following her conviction

of criminal mischief.1 We affirm in part, vacate in part, and remand.

        On February 1, 2021, Harvey, while operating a snow blower to clear

her driveway, rammed the snow blower into the vinyl fence belonging to her

neighbors, Ramin and Holly Fashandi. When Ramin confronted Harvey, she

disregarded him. The fence was damaged. Ramin testified that the cost to

repair the fence would be $1,284.00. See N.T. Trial, 7/14/21, at 30.

        Harvey was convicted of criminal mischief and harassment2 at the

magisterial district court, and she filed a timely summary appeal in the Court

____________________________________________


1   18 Pa.C.S.A. § 3304.

2   18 Pa.C.S.A. § 2709.
J-A08018-22



of Common Pleas of Allegheny County. A de novo trial was held before the

Honorable W. Terrence O’Brien.             At trial, the fence repair estimate of

$1,284.00 was entered into evidence. See N.T. Trial, supra at 31, 35. The

court also viewed a video depicting Harvey hitting the fence with the snow

blower.    The court convicted Harvey of criminal mischief, acquitted her of

harassment, and ordered her to pay restitution in the amount of $1,228.00,

plus costs.

       Harvey filed this timely appeal, and the court ordered Harvey to file a

concise statement of errors complained of on appeal pursuant to Pennsylvania

Rule of Appellate Procedure 1925(b). See Order, 7/22/21. The order also

notified Appellant that “[a]ny issue not properly included in the Statement

timely filed and served, pursuant to [Rule] 1925(b) shall be considered waived

for purposes of appeal.” Id.

       In her Pa.R.A.P. 1925(b) statement, Harvey stated she was appealing

“on the grounds of ineffective assistance” of counsel because counsel “arrived

late[,]” “had not made the [court] aware of the evidence and documents” she

had for the case, and “did not cross examine the witness.” Pa.R.A.P. 1925(b)

Statement, 8/6/21.       The trial court issued a Rule 1925(a) opinion, finding

Harvey’s ineffectiveness claims meritless. See Opinion, 10/13/21.3

____________________________________________


3 Generally, “claims of ineffective assistance of counsel are to be deferred to
[Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546] review; . . .
such claims should not be reviewed upon direct appeal.” Commonwealth v.
Holmes, 79 A.3d 562, 576 (Pa. 2013) (footnote omitted). However, Harvey



                                           -2-
J-A08018-22



       In her brief on appeal, however, Harvey raises a different issue:

“Whether the court’s grant of summary judgment to appellee must be

reversed because [of] 28 U.S. Code § 2254.        There was no true evidence

showing damage to this fence.” Appellant’s Brief, at 5. Harvey has clearly

waived her issue on appeal by failing to include it in her Rule 1925(b)

statement.      See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”); Commonwealth v. Lord, 719 A.2d 306, 309

(Pa. 1988) (in order to preserve claims for appellate review, appellant must

comply with trial court order to file statement of matters complained of on

appeal pursuant to Rule 1925(b)). See also Commonwealth v. Castillo,

888 A.2d 771, 779-80 (Pa. 2005) (Supreme Court explained that mandatory

waiver of all claims that do not strictly adhere to Rule 1925(b)’s requirements

“provides litigants with clear rules regarding what is necessary for compliance

and certainty of result for failure to comply”); Commonwealth v. Carr, 227

A.3d 11, 18 (Pa. Super. 2020) (observing appellants must comply with trial

court’s order to file 1925(b) statement in order to preserve claims for appellate

review; any issues not raised in 1925(b) statement will generally be deemed

waived).

____________________________________________


falls within one of the three exceptions to this rule because she is statutorily
precluded from seeking PCRA relief. See Commonwealth v. Delgros, 183
A.3d 352 (Pa. 2018) (holding trial courts required “to address claims
challenging trial counsel’s performance where the defendant is statutorily
precluded from obtaining subsequent PCRA review”).

                                           -3-
J-A08018-22



      However, with respect to the order of restitution, we find that portion of

Harvey’s sentence illegal. Commonwealth v. Hall, 80 A.3d 1204 (Pa. 2013)

The “legality of sentence issues may be reviewed sua sponte by this Court[,]”

including legality of sentence issues relating to “an award of restitution[.]”

Commonwealth v. Tanner, 205 A.3d 388, 398 (Pa. Super. 2019) (citation

and internal quotation marks omitted).          See also Commonwealth v.

Infante, 63 A.3d 358 (Pa. Super. 2013) (this Court may raise legality of

sentence sua sponte).      When the legality of a sentence is at issue, our

“standard of review over such questions is de novo and our scope of review is

plenary.” Id.

      In criminal proceedings, an order of restitution is a sentence (even
      when imposed as a condition of probation); it is not an award of
      damages; recompense to the victim is secondary. The objectives
      of restitution differ from the objectives of awarding damages;
      although the amounts are related, they need not be coterminous.
      The primary purpose of restitution is rehabilitation of the offender
      by impressing upon [her] that [her] criminal conduct caused the
      victim’s loss or personal injury and that it is [her] responsibility to
      repair the loss or injury as far as possible.

Commonwealth v. Solomon, 25 A.3d 380, 389 (Pa. Super. 2011) (citations

and quotation omitted).

      It is the Commonwealth's burden to prove entitlement to restitution,

and   the   amount   of   restitution   must   be   supported    by   the   record.

Commonwealth v. Boone, 862 A.2d 639, 643 (Pa. Super. 2004). When

fashioning an order of restitution, the sentencing court must ensure that the

record contains the factual basis for the appropriate amount of restitution.


                                        -4-
J-A08018-22



Commonwealth v. Pleger, 934 A.2d 715, 720 (Pa. Super. 2007).                The

statutory authority for restitution, 18 Pa.C.S.A. § 1106, requires that the

property damage be a “direct result” of the crime. Id. at § 1106(a)(1).4 See

Commonwealth v. Weir, 201 A.3d 163, 172 (Pa. Super. 2018) (“A

sentencing court has statutory authority to impose restitution under § 1106(a)

when the defendant committed a crime, the victim suffered damage to person

or property, and there exists a direct causal nexus between the crime of

which defendant was convicted and the loss or damage suffered by

the victim.”) (emphasis added).

        Here, the record does not support the restitution award. 5 The damage

to the Fashandis’ fence occurred on February 1, 2021.          Although Ramin

____________________________________________


4   Section 1106(a)(1) states:

        § 1106. Restitution for injuries to person or property

        (a) General rule.--Upon conviction for any crime wherein:

              (1)    property of a victim has been stolen, converted or
                     otherwise unlawfully obtained, or its value
                     substantially decreased as a direct result of the
                     crime[,]

                                               ***

        the offender shall be sentenced to make restitution in addition to the
        punishment prescribed therefor.

18 Pa.C.S.A. § 1106(a)(1).

5   We note the Commonwealth conceded as much at oral argument.


                                           -5-
J-A08018-22



testified to the costs to repair the fence, the estimate that was referred to in

the record, marked as an exhibit (Commonwealth Exhibit 1), and entered into

evidence is not included in the record and may have related to a prior incident.

See N.T. Trial, supra at 31, 35. On direct examination, Holly testified as

follows:

       Q:     [W]hat is your estimate to replace those slats?

       A:     My husband would know. I don’t know because he has dealt
              with the fence people to get the estimate. We have a
              previous estimate from other damage that was
              caused?

                     THE COURT: You have what?

       A:     We have a previous estimate from other damage
              caused to the fence.

                     THE COURT:           Not this damage?

       A:     Not this damage, no, we have to get a whole new
              estimate.

Id. at 29 (emphasis added).6

       Because it is not supported in the record, we vacate the restitution

order. See Commonwealth v. Weir, 201 A.3d 163, 171 (Pa. Super. 2018);
____________________________________________


6 In a prior case involving Harvey’s partner, Veronica Rutherford, where the
Fashandis alleged Rutherford caused property damage to their fence with her
vehicle, Holly testified that the North American Fencing Company provided an
estimate of $1,228.00, dated May 27, 2020. However, that transcript is not
of record, but was provided as an Appendix to Appellant’s Brief; it included a
transcript from Commonwealth v. Veronica Rutherford, CC NO: 202101839,
N.T. Non-Jury Trial, 8/31/21, at 15-17, 24 (Holly testifying that the area
damaged by the snowblower was a different area of the fence than the part
damaged by Rutherford in the May 13, 2020 incident involving Rutherford’s
vehicle--- for which the $1,228.00 estimate by North American Fencing was
used).

                                           -6-
J-A08018-22



see also Commonwealth v. Rotola, 173 A.3d 831, 834 (Pa. Super. 2017)

(“An appeal from an order of restitution based upon a claim that it is

unsupported by the record challenges the legality, rather than the

discretionary aspects, of sentencing; as such, it is a non-waivable matter”).

In sum, it is clear from our review of the record that the court improperly

ordered restitution without sufficient evidence demonstrating the basis for

that amount. It is also evident the court intended restitution as an integral

part of the sentencing scheme since the trial court sentenced Harvey only to

restitution and costs, imposing no further penalty. See Sentencing Order,

7/14/21. Accordingly, we affirm the conviction, vacate the restitution order,

and remand for further proceedings. Specifically, we remand for a

determination of the proper amount, if any, of restitution for fence damage

that is directly related to the February 1, 2021 incident.

      Affirmed in part; vacated and remanded in part with instructions.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2022




                                     -7-